DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Worrell et al. (US Publication 2009/0315306).
In regards to claim(s) 1-2 and 12, Worrell et al. discloses the claimed limitations including a driver airbag comprising:
a first cover (14) mounted to a steering wheel of a vehicle;
a second cover (18) disposed on the first cover, connected to the first cover or the steering wheel, and having an emblem hole (Reference is made to Figures 1-3 and Paragraphs 0021-0022); and
an emblem disposed between the first and second covers and at least partially exposed via the emblem hole of the second cover (Reference is made to Paragraphs 0021-0022); and,
an airbag module (Reference is made to Paragraph 0022) connected to the steering wheel and configured to, when activated, rotate the first or second cover and deploy an airbag cushion toward a front of a driver of the vehicle (Reference is made to Figures 1 and 2 and Paragraph 0023);
wherein the airbag module comprises a mounting plate (42) coupled to the steering wheel, and the first cover or the second cover is coupled to the mounting plate (Reference is made to Figure 1 and Paragraphs 0027-0028);
further comprising a light emitting module (44,50) coupled between the first cover and the emblem and configured to emit light toward the emblem, wherein the light emitting module comprises:
an electric wire (49; Reference is made to Paragraph 0033) connected to and transmitting electric power from a power apparatus of the vehicle;
a circuit board (44) connected to the electric wire and configured to convert the electric power to an electric signal;
a light emitting device (48) connected to the circuit board and configured to emit the light; and
a lens (50; Reference is made to Paragraph 0038) configured to disperse the light emitted from the light emitting device.

Claim(s) 1-2, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shirk et al. (US Patent 6,099,027).
In regards to claim(s) 1-2, 9 and 12, Shirk et al. discloses the claimed limitations including a driver airbag comprising:
a first cover (110,120) mounted to a steering wheel of a vehicle;
a second cover (30a or 30b or 30c) disposed on the first cover, connected to the first cover or the steering wheel, and having an emblem hole (Reference is made to Figures 3-6); and
an emblem (60a,60b or 60c) disposed between the first and second covers and at least partially exposed via the emblem hole of the second cover (Reference is made to Columns 4-6); and,
an airbag module (10a,10b or 10c) connected to the steering wheel and configured to, when activated, rotate the first or second cover and deploy an airbag cushion toward a front of a driver of the vehicle (Reference is made to Figures 3-6);
wherein the airbag module comprises a mounting plate (20) coupled to the steering wheel, and the first cover or the second cover is coupled to the mounting plate (Reference is made to Figures 3-6);
wherein the first cover comprises a first hinge portion (along 120 or 120b or 120c) configured to rotate a portion of the first cover when the airbag cushion is deployed; and,
the second cover (30a or 30b or 30c) comprises a second hinge portion located corresponding to a location of the first hinge portion and configured to rotate a portion of the second cover when the airbag cushion is deployed (Reference is made to Figures 1-2 and the alignment of the hinges);
further comprising a light emitting module (Reference is made to Column 5, line 46 - Column 6, line 15) coupled between the first cover and the emblem and configured to emit light toward the emblem, wherein the light emitting module comprises:
an electric wire (164) connected to and transmitting electric power from a power apparatus of the vehicle;
a circuit board (LCD screen board) connected to the electric wire and configured to convert the electric power to an electric signal;
a light emitting device (LCD screen) connected to the circuit board and configured to emit the light; and
a lens (146) configured to disperse the light emitted from the light emitting device.
Allowable Subject Matter
Claim(s) 3-8, 10 and 11 is/are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616